      Case 3:21-cv-02091-G Document 1 Filed 09/01/21              Page 1 of 36 PageID 1




                         UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


 SHANNON POWERS, LACY WOODS,
 NICOLE GROSKOPF, JUSTIN EVANS,                          Civil Action No. 3:21-cv-2091
 DEMYA JOHNSON and JULIUS
 BRYANT, individually and on behalf of all
 others similarly situated,                            CLASS ACTION COMPLAINT

                       Plaintiff,
 v.

 ONE TECHNOLOGIES, LLC,

                       Defendant.

                                      INTRODUCTION

          1.   This action arises out of Defendant, One Technologies, LLC’s (“Defendant” or

“One Technologies”), practice of sending autodialed telemarketing text messages to individuals

on the National Do-Not-Call Registry without prior express written consent (or any consent

whatsoever), in violation of two separate provisions of the Telephone Consumer Protection Act,

47 U.S.C. § 227, et seq. (“TCPA”), provisions of the North Carolina General Statute § 75-100, et

seq and provisions of the Texas Business and Commerce Code § 301.001, et seq.

          2.   One Technologies has a long history of skirting the law to promote its business – a

business that consists of offering consumers “free” credit scores that, of course, are not really

“free.”

          3.   For example, One Technologies was sued by the FTC in 2014 for engineering an

online scheme that victimized consumers by luring them with “free” access to their credit scores

and then billing them a recurring $29.95 monthly fee for a credit monitoring service they never


                                                1
     Case 3:21-cv-02091-G Document 1 Filed 09/01/21                          Page 2 of 36 PageID 2



ordered.1

         4.      That lawsuit concluded in a settlement that returned $22,000,000 in refunds to

consumers across the country.

         5.      Apparently, One Technologies maintains this same scheme, albeit with the

inclusion of an additional token disclaimer, which continues to result in dozens of recent

complaints being submitted by consumers regarding these same unauthorized monthly charges.2

         6.      One Technologies’ business is a volume business – the more consumers that sign

up for its monitoring service (whether knowingly or not), the more money One Technologies

makes.

         7.      As a result, One Technologies has employed a marketing strategy that allows it to

blanket potential consumers with unsolicited emails and text messages promoting its services,

while at the same time feigning ignorance and claiming it is not responsible for the very actions

that sustain its business.

         8.      With what are almost certainly extremely low conversion rates on email and text

message marketing, One Technologies’ viability depends on its ability to reach as many consumers

as possible.

         9.      Thus, One Technologies engages an army of “affiliates,” with zero compliance

monitoring, to do its marketing for it via unsolicited emails and text messages.

         10.     When those “affiliates” consistently break the law, One Technologies buries its

head in the sand and claims that it contractually prohibits these affiliates from breaking the law




         1
         See e.g., https://www.ftc.gov/news-events/press-releases/2016/09/ftc-return-almost-20-million-
consumers-lured-credit-monitoring (last accessed on June 3, 2021).
       2
         https://www.bbb.org/us/tx/dallas/profile/internet-marketing-services/one-technologies-llc-0875-
90008571/customer-reviews (last accessed on June 3, 2021).

                                                        2
     Case 3:21-cv-02091-G Document 1 Filed 09/01/21                         Page 3 of 36 PageID 3



and that it has no knowledge of its affiliates’ actions.3

        11.      Yet, such an affiliate marketing program requires One Technologies to extensively

track how a consumer (that ultimately makes a purchase) arrives at its website (via the links

provided by its affiliates) so that it may identify the affiliate that must be paid a commission.

        12.      One Technologies’ practice of outsourcing the act of executing the unlawful text

messages to third parties would not and does not absolve them from liability under the TCPA.

        13.      On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling holding

that sellers may not avoid liability by outsourcing telemarketing:

                 [A]llowing the seller to avoid potential liability by outsourcing its
                 telemarketing activities to unsupervised third parties would leave
                 consumers in many cases without an effective remedy for
                 telemarketing intrusions. This would particularly be so if the
                 telemarketers were judgment proof, unidentifiable, or located
                 outside the United States, as is often the case. Even where third-
                 party telemarketers are identifiable, solvent, and amenable to
                 judgment, limiting liability to the telemarketer that physically places
                 the call would make enforcement in many cases substantially more
                 expensive and less efficient, since consumers (or law enforcement
                 agencies) would be required to sue each marketer separately in order
                 to obtain effective relief. As the FTC noted, because “[s]ellers may
                 have thousands of ‘independent’ marketers, suing one or a few of
                 them is unlikely to make a substantive difference for consumer
                 privacy.”

In the Matter of the Joint Petition Filed by Dish Network, LLC, the United States of Am., & the

States of California, Illinois. N. Carolina, & Ohio for Declaratory Ruling Concerning the Tel.

Consumer Prot. Act (TCPA) Rules, 28 F.C.C. Rcd. 6574, 6588 (F.C.C. 2013) (“Dish Network”).



        3
           See, e.g., ZooBuh, Inc. v. One Technologies, LLC, 2:14-cv-00342-BSJ (D. Utah 2014); XMission, L.C. v.
One Technologies, LLC, 2:15-cv-00578-DAK (D. Utah. 2015); Mark Hoffman v. One Technologies, LLC, 2:16-cv-
01006-RSL (W.D. Wa. 2016); Julie Durward v. One Technologies, LLC, 2:19-cv-06371-GW-AGR (C.D. Cal.
2019); Aaron Hicks v. One Technologies, LLC, 8:20-cv-01856-DOC-DFM (N.D. Cal. 2020), Joshua Grossman v.
One Technologies, LLC, 2:20-cv-09077-GW-JC (C.D. Cal. 2020); Theresa Carlson v. One Technologies, LLC,
2:18-cv-03253-KJM-EFB (E.D. Cal. 2018); Kai Johnson v. One Technologies, LLC, 2:20-cv-09077-GW-JC (C.D.
Cal. 2020).

                                                       3
    Case 3:21-cv-02091-G Document 1 Filed 09/01/21                Page 4 of 36 PageID 4



       14.     Plaintiff Shannon Powers has done no business with One Technologies and has

never provided One Technologies prior express written consent to send telemarketing text

messages to his telephone number.

       15.     Plaintiff Lacy Woods has done no business with One Technologies and has never

provided One Technologies prior express written consent to send telemarketing text messages to

her telephone number.

       16.     Plaintiff Nicole Groskopf has done no business with One Technologies and has

never provided One Technologies prior express written consent to send telemarketing text

messages to her telephone number.

       17.     Plaintiff Justin Evans has done no business with One Technologies and has never

provided One Technologies prior express written consent to send telemarketing text messages to

his telephone number.

       18.     Plaintiff DeMya Johnson has done no business with One Technologies and has

never provided One Technologies prior express written consent to send telemarketing text

messages to her telephone number.

       19.     Plaintiff Julius Bryant has done no business with One Technologies and has never

provided One Technologies prior express written consent to send telemarketing text messages to

his telephone number.

       20.     Plaintiffs’ telephone numbers were registered on the National Do-Not-Call

Registry at the time of the text messages.

       21.     Accordingly, Plaintiffs bring this TCPA action on behalf of themselves and two

classes of similarly situated individuals under 47 U.S.C. §§ 227(b) and 227(c), three classes of

similarly situated individuals under N.C. Gen. Stat. §§ 75-102(c)(1), 75-104(a) and 75-105(b), and


                                                4
    Case 3:21-cv-02091-G Document 1 Filed 09/01/21                   Page 5 of 36 PageID 5



two classes of similarly situated individuals under Texas Business & Commerce Code §§

302.302(a) and 305.053.

                                 JURISDICTION AND VENUE

       22.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331, as this action

arises under the TCPA, which is a federal statute.

       23.     This Court also has supplemental jurisdiction over the state law claims under 28

U.S.C. § 1367(a), because it is so closely related to the federal claim that they form a single case

or controversy.

       24.     This Court has jurisdiction over Defendant because Defendant conducts business

transactions in this District and has committed tortious acts in this District.

       25.     Venue is proper in this District because Defendant conducts significant amounts of

business transactions within this District and because some of the wrongful conduct giving rise to

this case occurred in, was directed to, and/or emanated from this District.

                                             PARTIES

       26.     Plaintiff Powers is, and at all times mentioned herein was, a citizen and resident of

Pineville, North Carolina.

       27.     Plaintiff Powers is, and at all times mentioned herein was, a “person” as defined by

47 U.S.C. § 153(39).

       28.     Plaintiff Powers is, and at all times mentioned herein was, a “telephone subscriber”

as defined by N.C. Gen. Stat. § 75-101(11).

       29.     Plaintiff Woods is, and at all times mentioned herein was, a citizen and resident of

Somerville, Alabama.

       30.     Plaintiff Woods is, and at all times mentioned herein was, a “person” as defined by


                                                  5
    Case 3:21-cv-02091-G Document 1 Filed 09/01/21                   Page 6 of 36 PageID 6



47 U.S.C. § 153(39).

          31.    Plaintiff Johnson is, and at all times mentioned herein was, a citizen of the United

States.

          32.    At all times mentioned herein, Plaintiff Johnson was a resident of Decatur,

Alabama.

          33.    Plaintiff Johnson is currently a temporary resident of Sweden.

          34.    Plaintiff Johnson is, and at all times mentioned herein was, a “person” as defined

by 47 U.S.C. § 153(39).

          35.    Plaintiff Groskopf is, and at all times mentioned herein was, a citizen and resident

of Willis, Texas.

          36.    Plaintiff Groskopf is, and at all times mentioned herein was, a “person” as defined

by 47 U.S.C. § 153(39).

          37.    Plaintiff Groskopf is, and at all times mentioned herein was, a “person” as defined

by Tex. Bus. & Com. Code § 1.201(b)(27)

          38.    Plaintiff Groskopf is, and at all times mentioned herein was, a “purchaser” as

defined by Tex. Bus. & Com. Code § 302.001(3).

          39.    Plaintiff Evans is, and at all times mentioned herein was, a citizen and resident of

Spring, Texas.

          40.    Plaintiff Evans is, and at all times mentioned herein was, a “person” as defined by

47 U.S.C. § 153(39).

          41.    Plaintiff Evans is, and at all times mentioned herein was, a “person” as defined by

Tex. Bus. & Com. Code § 1.201(b)(27)

          42.    Plaintiff Evans is, and at all times mentioned herein was, a “purchaser” as defined


                                                  6
    Case 3:21-cv-02091-G Document 1 Filed 09/01/21                 Page 7 of 36 PageID 7



by Tex. Bus. & Com. Code § 302.001(3).

       43.     Plaintiff Bryant is, and at all times mentioned herein was, a citizen and resident of

Arlington, Texas.

       44.     Plaintiff Bryant is, and at all times mentioned herein was, a “person” as defined by

47 U.S.C. § 153(39).

       45.     Plaintiff Bryant is, and at all times mentioned herein was, a “person” as defined by

Tex. Bus. & Com. Code § 1.201(b)(27)

       46.     Plaintiff Bryant is, and at all times mentioned herein was, a “purchaser” as defined

by Tex. Bus. & Com. Code § 302.001(3).

       47.     Defendant is, and at all times mentioned herein was, a Texas corporation

headquartered at 8144 Walnut Hill Ln, Suite 600, Dallas, TX 75231.

       48.     Defendant is, and at all times mentioned herein was, a “person” as defined by 47

U.S.C. § 153 (39).

       49.     Defendant is, and at all times mentioned herein was, a “telephone solicitor” as

defined by N.C. Gen. Stat. § 75-101(10).

       50.     Defendant is, and at all times mentioned herein was, a “person” as defined by Tex.

Bus. & Com. Code § 1.201(b)(27).

       51.     Defendant is, and at all times mentioned herein was, a “seller” as defined by Tex.

Bus. & Com. Code § 302.001(5).

                           GENERAL FACTUAL ALLEGATIONS

       52.     Defendant, or someone acting on its behalf and at its direction, sends automated

text messages marketing its credit score monitoring services.

       53.     These text messages come from changing 10-digit numbers or “gibberish” seeming


                                                 7
    Case 3:21-cv-02091-G Document 1 Filed 09/01/21                  Page 8 of 36 PageID 8



email address, but all follow the same pattern: they all contain a link that, when clicked, redirects

to a landing page containing another link that, when clicked, re-directs to Defendant’s

Freescore360.com page.

       54.     Upon information and belief, the 10-digit numbers used by Defendant, or their

agent, are “spoofed” or include misleading or inaccurate caller identification information.

       55.     Because each of these text messages were advertising Defendant’s services, they

constitute telemarketing messages and telephone solicitations.

       56.     Each of these text messages were sent as part of an automated campaign that

generates or pulls numbers from a database and, with limited to no human intervention, sends out

mass text messages.

       57.     Some of these text messages invite the recipient to text “STOP” or “QUIT” to stop

the text messages, which is a process indicative of autodialed text messaging.

       58.     These messages also use gibberish email addresses or short-lifespan/one-way

phone numbers (i.e., numbers that are not able to be called or texted back after they’re used to send

messages), which is also indicative of an automated text messaging campaign.

                      PLAINTIFF POWERS FACTUAL ALLEGATIONS

       59.     Plaintiff Powers is the sole and primary user of a cellular telephone number ending

in 9717.

       60.     Plaintiff Powers’ telephone number ending in 9717 has been on the National Do-

Not-Call Registry since November 2007.

       61.     Plaintiff Powers received Defendant’s text messages described herein.

       62.     These text messages include texts on July 30, 31 (twice), August 2 (twice), and

August 3, 2020.


                                                 8
    Case 3:21-cv-02091-G Document 1 Filed 09/01/21                  Page 9 of 36 PageID 9



       63.     These text messages did not state clearly the identity of the telephone solicitor and

identify the individual making the telephone solicitation at the beginning of the solicitation.

       64.     At or around the time the text messages were sent, clicking on the link contained

therein, redirected to a landing page containing another link that, when clicked, re-directed to

Defendant’s Freescore360.com page.

       65.     Plaintiff Powers never provided prior express written consent (or any consent) to

Defendant for these text messages.

                     PLAINTIFF WOODS FACTUAL ALLEGATIONS

       66.     Plaintiff Woods is the sole and primary user of a cellular telephone number ending

in 5269.

       67.     Plaintiff Woods’ telephone number ending in 5269 has been on the National Do-

Not-Call Registry since September 2013.

       68.     Plaintiff Woods received Defendant’s text messages described herein.

       69.     These text messages include texts on September 28, 2020 and November 23, 2020.

       70.     At or around the time the text messages were sent, clicking on the link contained

therein, redirected to a landing page containing another link that, when clicked, re-directed to

Defendant’s Freescore360.com page.

       71.     Plaintiff Woods never provided prior express written consent (or any consent) to

Defendant for these text messages.

                    PLAINTIFF JOHNSON FACTUAL ALLEGATIONS

       72.     Plaintiff Johnson is the sole and primary user of a cellular telephone number ending

in 8330.

       73.     Plaintiff Johnson’s telephone number ending in 8330 has been on the National Do-


                                                 9
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21               Page 10 of 36 PageID 10



Not-Call Registry since December 2019.

       74.    Plaintiff Johnson received Defendant’s text messages described herein.

       75.    These text messages include texts on March 30, 2021, April 6, 2021, April 11, 2021,

April 30, 2021, May 22, 2021 and July 7, 2021.

       76.    At or around the time the text messages were sent, clicking on the link contained

therein, redirected to a landing page containing another link that, when clicked, re-directed to

Defendant’s Freescore360.com page.

       77.    Plaintiff Johnson replied “STOP” to each of the text messages she received,

however they continued.

       78.    On April 23, 2021, Plaintiff Johnson wrote to Defendant and requested to be added

to Defendant’s internal Do-Not-Call List.

       79.    Despite her request, she received text messages on May 22, 2021 and July 7, 2021.

       80.    Plaintiff Johnson never provided prior express written consent (or any consent) to

Defendant for these text messages.

                  PLAINTIFF GROSKOPF FACTUAL ALLEGATIONS

       81.    Plaintiff Groskopf is the sole and primary user of a cellular telephone number

ending in 0604.

       82.    Plaintiff Groskopf’s telephone number ending in 0604 has been on the National

Do-Not-Call Registry since June 30, 2003.

       83.    Plaintiff Groskopf received Defendant’s text messages described herein.

       84.    These text messages include texts on September 8, 2020 (three times) and

September 26, 2020 (once).

       85.    At or around the time the text messages were sent, clicking on the link contained


                                              10
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21               Page 11 of 36 PageID 11



therein, redirected to a landing page containing another link that, when clicked, re-directed to

Defendant’s Freescore360.com page.

       86.    Plaintiff Groskopf never provided prior express written consent (or any consent) to

Defendant for these text messages.

       87.    On September 14, 2020, Ms. Groskopf wrote to Defendant and notified Defendant

of its TCPA violations.

       88.    Despite this notice, Ms. Groskopf received another illegal text message on

September 26, 2020.

                      PLAINTIFF EVANS FACTUAL ALLEGATIONS

       89.    Plaintiff Evans is the sole and primary user of a cellular telephone number ending

in 8933.

       90.    Plaintiff Evans’ telephone number ending in 8933 has been on the National Do-

Not-Call Registry since January 2005.

       91.    Plaintiff Evans received Defendant’s text messages described herein.

       92.    These text messages include texts on November 18, 2020 and November 19, 2020.

       93.    At or around the time the text messages were sent, clicking on the link contained

therein, redirected to a landing page containing another link that, when clicked, re-directed to

Defendant’s Freescore360.com page.

       94.    Plaintiff Evans never provided prior express written consent (or any consent) to

Defendant for these text messages.

                    PLAINTIFF BRYANT FACTUAL ALLEGATIONS

       95.    Plaintiff Bryant is the sole and primary user of a cellular telephone number ending

in 7782.


                                              11
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                  Page 12 of 36 PageID 12



        96.    Plaintiff Bryant’s telephone number ending in 7782 has been on the National Do-

Not-Call Registry since March 2019.

        97.    Plaintiff Bryant received Defendant’s text messages described herein.

        98.    These text messages include texts on May 5, 2020, May 11, 2020 and May 12,

2020.

        99.    At or around the time the text messages were sent, clicking on the link contained

therein, redirected to a landing page containing another link that, when clicked, re-directed to

Defendant’s Freescore360.com page.

        100.   Plaintiff Bryant never provided prior express written consent (or any consent) to

Defendant for these text messages.

                                 DEFENDANT’S LIABILITY

        101.   Defendant failed to obtain prior express consent––written or otherwise––to send

the texts alleged above. Prior express written consent is required for telemarketing calls, which is

defined as:

               [A]n agreement in writing, bearing the signature of the person called that
               clearly authorized the seller to deliver or cause to be delivered to the person
               called advertisements or telemarketing messages using an automatic
               telephone dialing system or an artificial or prerecorded voice, and the
               telephone number to which the signatory authorizes such advertisement or
               telemarketing messages to be delivered.

47 C.F.R. § 64.1200(f)(9).

        102.   Defendant used an automatic telephone dialing system, as that term is defined under

47 U.S.C. § 227(a)(1), when it sent the robotexts to Plaintiffs and the Class members.

        103.   Defendant’s system uses random or sequential number generation to “produce”

numbers to be texted, upon information and belief.



                                                 12
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                  Page 13 of 36 PageID 13



          104.   Upon information and belief, Defendant’s system produces numbers to be texted

by generating those numbers from a main database where numbers are initially “stored” into a

temporary sub-database, and it is from that sub-database that numbers are texted.

          105.   In other words, when Defendant runs a robotexting “campaign” to text new leads

or prospective customers, it does not text every single number in the database.

          106.   Instead, its application is designed to filter through, in some order (random or

sequential), the telephone numbers, and to generate those numbers “chosen” into the sub-database.

          107.   Upon information and belief, Defendant’s application uses a number generator to

move through the “main” database and pull numbers to be called.

          108.   For example, Defendant’s system can check database row 1 to see if it qualifies to

be “pulled” into the sub-database to be called during a particular done, and then, when that is done,

move to “row 2.”

          109.   Upon information and belief, the application moves its review from row 1 to row 2

using a function similar to the auto-increment function detailed previously—i.e. by using a

sequential number generator.

          110.   Upon information and belief, Defendant’s system also has the capacity to use

random numbers to randomly select rows from the database to be texted (e.g. to text 100 random

people, Defendant’s system would select 100 random numbers and use those numbers to pull the

corresponding record from the database).

          111.   The telephone numbers identified are then “produced” into the sub-database to be

texted.

          112.   Further, in this design, Defendant’s “main” database simply provides the range of

numbers to be generated into the sub-database.


                                                 13
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                 Page 14 of 36 PageID 14



       113.     The system produces numbers into the sub-database in some random or sequential

order, depending on the parameters of a particular robotexting campaign.

       114.     It is these randomly or sequentially produced (from the main database into the sub-

database) telephone numbers in the sub-database that are actually texted.

       115.     Alternatively, Defendant’s system has the capacity to generates numbers to be

robotexted because it generated the Plaintiffs’ numbers because Plaintiffs never provided their

numbers to Defendat.

       116.     Robotexts, such as the ones made by Defendant, are subject to the TCPA. See Fed.

Commc’ns Comm., Enforcement Advisory No. 2016-06, DA 16-1299, Robotext Consumer

Protection: Text Message Senders Must Comply With the Telephone Consumer Protection Act

(Nov. 18, 2016).

       117.     Defendant, through persons whose acts are attributed and imputed to Defendant,

including through principles of direct liability and vicarious liability, used equipment which has

the “capacity to use a random or sequential number generator to either store or produce phone

numbers to be called.” Facebook, Inc. v. Duguid, 141 S. Ct. 1163, 1173 (2021).

       118.     Accordingly, each of Defendant’s telemarketing text messages to Plaintiffs using

an automatic telephone dialing system violated 47 U.S.C. § 227(b).

       119.     For violations of 47 U.S.C. § 227(b), Plaintiff is entitled to a minimum of $500 per

text message.

       120.     Plaintiff is entitled to $1,500 per text message if Defendant’s actions are found to

be knowing or willful.

       121.     47 C.F.R. § 64.1200(c)(2) prohibits telephone solicitations to telephone numbers

on the National Do Not Call Registry.


                                                 14
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                 Page 15 of 36 PageID 15



       122.    Defendant repeatedly violated this rule by placing telephone solicitations to

telephone numbers on the National Do-Not-Call registry, including Plaintiffs’ numbers.

       123.    For violations of 47 C.F.R. § 64.1200(c), Plaintiff is entitled to an additional $500

per text message.

       124.    Plaintiff is entitled to an additional $1,500 per text message if Defendant’s actions

are found to be knowing or willful.

       125.    47 C.F.R. § 64.1200(d) requires that a company implement certain minimum

policies and procedures prior to making telemarketing calls.

       126.    These policies and procedures include maintaining a written policy, available upon

demand, for maintaining a do-not-call list; training personnel engaged in telemarketing; and

recording and honoring do-not-call requests when made.

       127.    Defendant violated this rule by not having such policies and training, and failing to

honor do-not-call requests– including as evidenced by the continued texts to Plaintiff Johnson after

she directly asked not to be contacted.

       128.    For violations of 47 C.F.R. § 64.1200(d), Plaintiff is entitled to an additional $500

per text message.

       129.    Plaintiff is entitled to $1,500 per text message if Defendant’s actions are found to

be knowing or willful.

       130.    Plaintiffs have suffered concrete harm because of Defendant’s unwanted and

unsolicited telemarketing text messages, including, but not limited to:

                   Device storage;

                   Data usage;

                   Lost time tending to and responding to the unsolicited text messages;

                                                15
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                    Page 16 of 36 PageID 16



                  Invasion of Privacy; and

                  Nuisance.

       131.    These forms of actual injury are sufficient for Article III standing purposes.

       132.    Defendant is liable for each of the TCPA-violating robotexts under one or more of

the following theories of liability: (1) Direct Liability, (2) Actual Authority, (3) Apparent

Authority, (4) Ratification, (5) Joint Enterprise, and (6) Acting in Concert.

                                      DIRECT LIABILITY


       133.    Defendant’s scheme involves the use of unlawful robotexting, as alleged herein, to

advance their pecuniary or business interests.

       134.    Defendants directly initiated the unlawful robotexts to Plaintiffs and the other Class

members and are directly liable for violating the TCPA.

       135.    The robotexts sent to Plaintiffs and Class members contained hyperlinks that either

directly or indirectly, automatically connected consumers’ cellular telephones to Defendants’

websites. The content of Defendants’ websites was embedded in each of the text messages sent to

Plaintiffs and the other Class members. Defendants therefore initiated and made the text messages

and are directly liable for their transmission to Plaintiffs and Class members.

                                    ACTUAL AUTHORITY


       136.    The TCPA incorporates federal common law agency principles.

       137.    Defendant’s practice of outsourcing the act of executing the unlawful robotexts to

third parties would not and does not absolve them from liability under the TCPA.

       138.    On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling holding

that sellers may not avoid liability by outsourcing telemarketing:

                                                 16
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                  Page 17 of 36 PageID 17



               [A]llowing the seller to avoid potential liability by outsourcing its
               telemarketing activities to unsupervised third parties would leave
               consumers in many cases without an effective remedy for
               telemarketing intrusions. This would particularly be so if the
               telemarketers were judgment proof, unidentifiable, or located
               outside the United States, as is often the case. Even where third-
               party telemarketers are identifiable, solvent, and amenable to
               judgment, limiting liability to the telemarketer that physically places
               the call would make enforcement in many cases substantially more
               expensive and less efficient, since consumers (or law enforcement
               agencies) would be required to sue each marketer separately in order
               to obtain effective relief. As the FTC noted, because “[s]ellers may
               have thousands of ‘independent’ marketers, suing one or a few of
               them is unlikely to make a substantive difference for consumer
               privacy.”

In the Matter of the Joint Petition Filed by Dish Network, LLC, the United States of Am., & the

States of California, Illinois. N. Carolina, & Ohio for Declaratory Ruling Concerning the Tel.

Consumer Prot. Act (TCPA) Rules, 28 F.C.C. Rcd. 6574, 6588 (F.C.C. 2013) (“Dish Network”).

       139.    Defendant signed contracts with third parties, expressly authorizing and directing

them to promote Defendant’s websites and Defendant’s products and services in accordance with

specifications largely dictated by Defendants, but with certain unimportant or obvious aspects of

the conduct unspoken.

       140.    For example, Defendant may not have had control over the list of persons to whom

texts would be sent and certain content of the messages.

       141.    However, Defendant did not have to specify or direct the third parties to send

communications by text message because the third parties were engaged in the business of sending

robotexts to consumers.

       142.    By signing contracts making the third parties authorized agents––expressly or

impliedly––to execute unlawful robotexts to Plaintiffs and Class members and to convey

hyperlinks to Defendant’s websites, Defendant is liable for violations of the TCPA.


                                                 17
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                  Page 18 of 36 PageID 18



       143.      For the important details of the transactions, Defendant had control over the third

parties, but the third parties may have had a range of discretion to carry out the campaigns.

       144.      That discretion was necessarily limited by implication, the third parties’ economic

incentive tied to the open rate of text messages, the third parties’ businesses, and shared knowledge

by Defendant and third parties regarding what methods most effectively increase the open rates of

text messages.

       145.      Indeed, the FCC acknowledges that vicarious liability is imposed where the

caller/texter is “unsupervised.” 28 F.C.C. Rcd. at 6588.

       146.      During all relevant times, Defendant knew that the third parties were engaged in

marketing practices constituting unlawful robotexting to direct traffic to Defendant’s websites and

Defendant’s products or services, in accordance with the specifications and contractual provisions

agreed to by Defendants and the robocallers.

       147.      Defendants accepted, did not object to, and benefitted from the third parties’;

violations of the TCPA.

       148.      Defendants directed and controlled the conduct of the third parties by, inter alia,

instructing and closely controlling the content of the robotexts and contacts with Plaintiffs and

other robotext recipients, controlling and monitoring the timing, volume, direction, and manner of

their conduct on behalf of Defendant, establishing and enforcing guidelines and specifications of

the third parties’ activities on behalf of Defendant, retaining rights to modify, amend, or withdraw

the third parties’ authority to act on behalf of Defendants in sending the unlawful robotexts,

compensating the third parties for engaging in conduct that violated the TCPA, knowing that the

third parties engaged in conduct that violated the TCPA or instructing them, impliedly or

expressly, not to disclose information that, if known by Defendant, would establish Defendant’s


                                                 18
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                  Page 19 of 36 PageID 19



knowledge that the third parties were engaged in conduct violating the TCPA, and providing

feedback to the third parties regarding changes in practices.

       149.    Due to the anonymous nature of robotexting, Plaintiffs have no access to

information to identify the exact relationship between Defendants and the third parties who are the

anonymous public facing arm of Defendant’s unlawful robotexting scheme.

       150.    However, Plaintiffs are not required to know this information at the pleading stage.

Dish Network states that called parties may obtain “evidence of these kinds of relationships . . .

through discovery, if they are not independently privy to such information.” 28 F.C.C. Rcd., at

6592–93 (¶ 46).

                                  APPARENT AUTHORITY


       151.    Dish Network further clarifies the circumstances under which a telemarketer has

apparent authority:

               [A]pparent authority may be supported by evidence that the seller
               allows the [third party] access to information and systems that
               normally would be within the seller’s exclusive control, including:
               access to detailed information regarding the nature and pricing of
               the seller’s products and services or to the seller’s customer
               information. The ability by the outside sales entity to enter consumer
               information into the seller’s sales or customer systems, as well as
               the authority to use the seller’s trade name, trademark and service
               mark may also be relevant. It may also be persuasive that the seller
               approved, wrote or reviewed the outside entity’s telemarketing
               scripts. Finally, a seller would be responsible under the TCPA for
               the unauthorized conduct of a third-party telemarketer that is
               otherwise authorized to market on the seller’s behalf if the seller
               knew (or reasonably should have known) that the telemarketer was
               violating the TCPA on the seller’s behalf and the seller failed to take
               effective steps within its power to force the telemarketer to cease
               that conduct.

               28 FCC Rcd. at 6592 (¶ 46).



                                                 19
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                Page 20 of 36 PageID 20



       152.    The integration of Defendant’s websites with the robotexts used by the third parties

was so seamless that it appeared to Plaintiffs that Defendant and the third parties were acting

together as the same company.

       153.    Defendant allowed the third parties to enter consumer information into their

systems as well as to use Defendants’ website links and website content to send to consumers.

       154.    Defendant gave the third parties the authority to use their websites, hyperlinks,

URLs, trade name, trademark, service mark, forms, contracts, and materials.

       155.    The third parties did not independently identify themselves to Plaintiffs and the

other Class members or provide their contact information.

       156.    However, once the link was clicked, Defendant’s participation in the text message

could be discovered upon investigation.


                                       RATIFICATION


       157.    Defendant knowingly and actively accepted business and contacts with consumers

that originated through TCPA-violating robotexts placed by the third parties.

       158.    Defendant ratified the third parties’ TCPA violations by knowingly accepting the

benefit of new contacts with consumers despite the fact that these consumers were generated

through conduct that violates the TCPA.

       159.    Alternatively, Defendant ratified the third parties’ TCPA violations by knowing

facts that would cause an ordinarily prudent person to inquire as to whether the third parties were

complying with the TCPA, or create reasonable suspicion that the third parties do not comply with

the TCPA, willfully turning a blind eye to those facts, and accepting the benefit of new consumer

contacts despite the fact that they were generated through conduct that violates the TCPA.


                                                20
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                 Page 21 of 36 PageID 21



       160.    Defendant ratified the TCPA violations of the third parties by being willfully

ignorant of the violations or by being aware that such knowledge was lacking and accepting the

benefits of the TCPA violations.

       161.    Defendant has received numerous complaints regarding the conduct of the entities

that place texts on their behalf and Defendant refuses to alter their business practices at all in

response.

       162.    Defendant knew that the third parties engaged in conduct that violated the TCPA

and generated numerous consumer complaints because of their telemarketing practices, but failed

to terminate their relationship with the third parties and continued to do business with them.

                                     JOINT ENTERPRISE


       163.    Defendant and the third parties had a tacit agreement, or approved of after the fact,

for the marketing of Defendant’s services by means that violate the TCPA, including sending

robotexts to numbers registered on the National Do Not Call Registry and to cellular or other phone

numbers using an ATDS, all without obtaining prior express consent to engage in such conduct.

       164.    Defendant and the third parties were part of a common enterprise and had a

community of interest in marketing and promoting Defendant’s websites, services, and products.

       165.    Defendant and the third parties had an equal right to control the conduct thereof by

specifying the type of people to be called, when to call, and what to say in the messages and calls.

       166.    Defendant and the third parties entered into an agreement on how the proceeds of

the unlawful activities would be apportioned among them.

       167.    Defendant and the third parties are jointly and severally liable for the resulting

damage caused by the third parties’ TCPA-violating conduct.



                                                21
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                    Page 22 of 36 PageID 22



                                       ACTING IN CONCERT


           168.   Defendant acted in concert with the third parties when they sent robotexts in

violation of the TCPA, as alleged herein.

           169.   Defendant received the benefit of the consumer contacts generated by the third

parties.

           170.   Defendant compensated the third parties for engaging in conduct that violated the

TCPA.

           171.   Defendant and the third parties agreed and were part of a common design to

robotext consumers in order to generate business and consumer contacts.

           172.   Defendant had a tacit understanding that the third parties would engage in

telemarketing activity that violated the TCPA.

           173.   Defendant knew that the third parties’ conduct was a breach of duty to Plaintiffs.

           174.   Defendant gave the third parties substantial assistance in accomplishing the tortious

result, including compensating the third parties for generating respondents pursuant to robotexts

and giving instructions on the content, timing, direction, volume, and manner of the text messaging

activities.

           175.   Defendants furthered the tortious conduct by their cooperation, and lending aid to

the third parties, and adopting the third parties’ actions for their own benefit.

           176.   Defendant’s own conduct constitutes a breach of duty to Plaintiffs.

           177.   Each Plaintiff’s injury is indivisible.

           178.   Defendant acted tortiously, and the harm resulted from the robotexting by

Defendant and its third parties.



                                                    22
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                    Page 23 of 36 PageID 23



           179.   Defendant is jointly and severally liable for the resulting damage caused by its third

parties.

                                  “ON BEHALF OF” LIABILITY


           180.   Section 227(c)(5) of the TCPA specifies that a person who has received more than

one telephone call within any 12-month period “by or on behalf of the same entity” in violation of

the regulations promulgated by the Federal Communications Commission may bring an action

based on such violation to enjoin further calls or recover damages.

           181.   The third parties sent robotexts in violation of the FCC’s regulations under 47

C.F.R. § 64.1200(c) and (d) to each Plaintiff on behalf of Defendant.

                      VIOLATIONS OF NORTH CAROLINA STATE LAW

           182.   Each of Defendant’s telemarketing text messages to Plaintiff Powers using an

automatic telephone dialing system violated N.C. Gen. Stat § 75-104(a).

           183.   For violations of N.C. Gen. Stat. § 75-104(a), Plaintiff Powers is entitled to recover

$500 for the first violation, $1,000 for the second violation and $5,000 for the third and any other

violation that occurs within two years of the first violation.

           184.   Because the text messages to Plaintiff Powers did not state clearly the identity of

the telephone solicitor and identify the individual making the telephone solicitation at the

beginning of the solicitation, Defendant’s text messages to Plaintiff Powers violated N.C. Gen.

Stat. § 75-102(c)(1).

           185.   For violations of N.C. Gen. Stat. § 75-102(c)(1), Plaintiff Powers is entitled to

recover $500 for the first violation, $1,000 for the second violation and $5,000 for the third and

any other violation that occurs within two years of the first violation.



                                                   23
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                 Page 24 of 36 PageID 24



       186.      North Carolina General Statute § 75-102(a) prohibits making “a telephone

solicitation to a telephone subscriber’s telephone number if the telephone subscriber’s telephone

number appears in the latest edition of the “Do Not Call” Registry.” N.C. Gen. Stat. § 75-102(a).

       187.      Plaintiff Powers’ number was on the National Do-Not-Call Registry prior to the

text messages.

       188.      Pursuant to N.C. Gen. Stat. §75-105(b)(2), Plaintiff Powers is entitled to recover

$500 for the first violation, $1,000 for the second violation and $5,000 for the third and any other

violation that occurs within two years of the first violation.

                            VIOLATIONS OF TEXAS STATE LAW

       189.      Pursuant to § 305.053(a) of the Texas Business & Commerce Code, a person who

receives a communication that violates 47 U.S.C. § 227, or a regulation adopted under that

provision, may bring an action against the person who originates the communication for an

injunction, damages or both.

       190.      As set forth above, Defendant violated 47 U.S.C. § 227 and several regulations

adopted under that provision.

       191.      Accordingly, Plaintiffs Groskopf, Evans and Bryant are entitled to a permanent

injunction, and the greater of $500.00 for each violation or their actual damages for each call made

by Defendants. See Tex. Bus. & Com. Code § 305.053(b).

       192.      Plaintiffs Groskopf, Evans and Bryant are entitled to an additional $1500 per call

if Defendant’s actions are found to be knowing or intentional. See Tex. Bus. & Com. Code §

305.053(c).

       193.      In addition, pursuant to § 302.101 of the Texas Business & Commerce Code, a

seller is prohibited from engaging in telephone solicitation from a location in this state or to a


                                                  24
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                     Page 25 of 36 PageID 25



purchaser located in this state unless the seller obtains a registration certificate from the Office of

the Secretary of State for the business location from which the solicitation is made.

       194.    Defendant violated § 302.101 of the Texas Business & Commerce Code when its

representatives engaged in continuous and repetitive telephone solicitation without obtaining a

registration certificate from the Office of the Secretary of State.

       195.    Accordingly, for violations of § 302.101 of the Texas Business & Commerce Code,

Plaintiffs Groskopf, Evans and Bryant are entitled to an award of no more than $5,000 for each

violation pursuant to § 302.302(a) of the Texas Business & Commerce Code.

       196.    In addition, pursuant to § 302.302(d) of the Texas Business & Commerce Code,

Plaintiffs are entitled to recover all reasonable cost of prosecuting the action, including court costs

and investigation costs, deposition expenses, witness fees, and attorney’s fees.

                               CLASS ACTION ALLEGATIONS

       197.    Plaintiffs bring this action under Fed. R. Civ. P. 23 on behalf of three categories of

proposed “Classes,” the “TCPA Classes”, the “North Carolina Classes” and the “Texas Classes”

as defined as follows:

                                      THE TCPA CLASSES

       Since August __ 2017, Plaintiffs and all persons to whose cellular telephones
       Defendant One Technologies, LLC placed (or had placed on its behalf) a text
       message for the purpose of encouraging the purchase of Defendant’s credit
       services, using identical, or substantially identical, equipment as the equipment
       used to place telemarketing text messages to Plaintiffs.

       (“TCPA 227(b) Class”)

       Since ________, Plaintiffs and all persons within the United States to whose
       telephone number Defendant One Technologies, LLC placed (or had placed on its
       behalf) two or more text messages for the purpose of encouraging the purchase of
       Defendant’s credit services in a 12-month period when the telephone number to
       which the text messages were sent was on the National Do-Not-Call Registry at the
       time of the messages.

                                                  25
Case 3:21-cv-02091-G Document 1 Filed 09/01/21              Page 26 of 36 PageID 26



   (“TCPA 227(c) Class”)

   Since ________, Plaintiffs and all persons within the United States to whose
   telephone number Defendant One Technologies, LLC placed (or had placed on its
   behalf) two or more text messages for the purpose of encouraging the purchase of
   Defendant’s credit services in a 12-month period.

   (“TCPA Policy Class”)

                           NORTH CAROLINA CLASSES

   Since ________, Plaintiff Powers and all residents of the State of North Carolina
   to whose telephone number Defendant One Technologies, LLC placed (or had
   placed on its behalf) a text message for the purpose of encouraging the purchase of
   Defendant’s credit services when the telephone number to which the text was sent
   was on the National Do-Not-Call Registry at the time of the messages.

   (“NC 75-102(a) Class”).

   Since ________, Plaintiff Powers and all residents of the State of North Carolina
   to whose number Defendant One Technologies, LLC placed (or had placed on its
   behalf) a text message for the purpose of encouraging the purchase of Defendant’s
   credit services that did not identify the sender.

   (“NC 75-102(c)(1) Class”)

   Since ________, Plaintiff Powers and all residents of the State of North Carolina
   to whose number Defendant One Technologies, LLC placed (or had placed on its
   behalf) a text message for the purpose of encouraging the purchase of Defendant’s
   credit services, using identical, or substantially identical, equipment as the
   equipment used to place the text message to Plaintiff Powers.

   (“NC 75-104(a) Class”)

                                  TEXAS CLASSES

   Since August __, 2017, Plaintiffs Groskopf, Evans and Bryant and all residents of
   the State of Texas to whose telephone number Defendant placed (or had placed on
   its behalf) a text message for the purpose of encouraging the purchase of
   Defendant’s credit services when Defendant did not hold a registration certificate
   as required by Tex. Bus. & Com. Code § 302.101.

   (“Texas § 302.101 Class”).

   Since August __, 2017, Plaintiffs Groskopf, Evans and Bryant and all residents of
   the State of Texas to whose telephone number Defendant: placed (or had placed on


                                           26
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                Page 27 of 36 PageID 27



       its behalf) a text message in violation of 47 U.S.C. § 227 and the regulations found
       at 47 C.F.R. § 64.1200.

       (“Texas § 305.053 Class”)

(The TCPA Classes, North Carolina Classes and Texas Classes are collectively referred to herein

as the “Classes.”)


       198.    Excluded from the Classes are Defendant and any entities in which Defendant has

a controlling interest; Defendant’s agents and employees; any Judge and Magistrate Judge to

whom this action is assigned and any member of their staffs and immediate families, and any

claims for personal injury, wrongful death, and/or emotional distress.

       199.    The Members of the Classes for whose benefit this action is brought are so

numerous that joinder of all members is impracticable.

       200.    The exact number and identities of the persons who fit within the Classes are

ascertainable in that Defendant and third parties maintain written and electronically stored data

showing:

           a. The time period(s) during which Defendant placed its text messages;

           b. The telephone numbers to which Defendant placed its text messages;

           c. The telephone numbers for which Defendant had prior express written consent;

           d. The purposes of such text messages;

           e. The names and addresses of Class members.

       201.    The Classes are comprised of hundreds, if not thousands, of individuals nationwide.

       202.    There are common questions of law and fact affecting the rights of the Members of

the Classes, including, inter alia, the following:




                                                 27
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                     Page 28 of 36 PageID 28



             a. Whether Defendant sends telemarketing text messages or has them sent on its

                 behalf;

             b. Whether Defendant obtains prior express written consent;

             c. Whether Defendant or someone acting on its behalf sends text messages using an

                 automatic telephone dialing system;

             d. Whether Defendant or the entity with which it contracts to send its messages sends

                 solicitation text messages to telephone numbers registered on the National Do-Not-

                 Call Registry;

             e. Whether Defendant had the requisite registration certificate as required by Tex.

                 Bus. & Com. Code § 302.101 when making telephone solicitations;

             f. Whether Plaintiff and the Classes were damaged thereby, and the extent of damages

                 for such violations; and

             g. Whether Defendant should be enjoined from engaging in such conduct in the future.

          203.   Plaintiffs’ claims are typical of the claims of the Members of the Classes in that

they arise from Defendant’s uniform conduct and are based on the same legal theories as these

claims.

          204.   Plaintiffs and all putative Members of the Classes have also necessarily suffered

concrete harm in addition to statutory damages, as all Members of the Classes spent time tending

to Defendant’s unwanted calls, lost space on their devices, and suffered a nuisance and an invasion

of their privacy.

          205.   Plaintiffs have no interests antagonistic to, or in conflict with, the Classes.

          206.   Plaintiffs will thoroughly and adequately protect the interests of the Classes, having

retained qualified and competent legal counsel to represent them and the Classes.


                                                   28
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                   Page 29 of 36 PageID 29



          207.   Defendant has acted and refused to act on grounds generally applicable to the

Classes, thereby making injunctive and declaratory relief appropriate for the Classes.

          208.   The prosecution of separate actions by individual class members would create a

risk of inconsistent or varying adjudications.

          209.   A class action is superior to other available methods for the fair and efficient

adjudication of the controversy since, inter alia, the damages suffered by each class member make

individual actions uneconomical.

          210.   Common questions will predominate, and there will be no unusual manageability

issues.

                                   FIRST CAUSE OF ACTION
                       Violations of the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii)
                       (On Behalf of Plaintiffs and the TCPA 227(b) Class)

          211.   Plaintiffs and the proposed TCPA 227(b) Class incorporate the foregoing

allegations as if fully set forth herein.

          212.   Defendant sent, or had sent on its behalf, telemarketing text messages to Plaintiffs’

and TCPA 227(b) Class Members’ telephone numbers without prior express written consent.

          213.   Plaintiffs’ and TCPA 227(b) Class Member’s telephone numbers are each assigned

to a cellular telephone service.

          214.   As alleged, these text messages all used an “automatic telephone dialing system.”

          215.   The text messages were not placed for “emergency purposes” as defined by 47

U.S.C. § 227(b)(1)(A)(i).

          216.   Plaintiffs and TCPA 227(b) Class Members are entitled to an award of $500 in

statutory damages for each text message, pursuant to 47 U.S.C. § 227(b)(3)(B).




                                                  29
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                 Page 30 of 36 PageID 30



        217.    Plaintiffs and TCPA 227(b) Class Members are entitled to an award of treble

damages in an amount up to $1,500 for each call made knowingly and/or willfully, pursuant to 47

U.S.C. § 227(b)(3).

                                SECOND CAUSE OF ACTION
                           Violations of the TCPA, 47 U.S.C. § 227(c)
                       (On Behalf of Plaintiffs and the TCPA 227(c) Class)

        218.    Plaintiffs and the proposed TCPA 227(c) Class incorporate the foregoing

allegations as if fully set forth herein.

        219.    Defendant sent, or had sent on its behalf, text messages constituting telephone

solicitations to Plaintiffs’ and TCPA 227(c) Class Members’ telephone numbers.

        220.    Plaintiffs’ and TCPA 227(c) Class Members’ telephone numbers were all on the

National Do-Not-Call Registry at the time of the text messages.

        221.    Plaintiffs and TCPA 227(c) Class Members each received two or more such text

messages in a 12-month period.

        222.    Plaintiffs and TCPA 227(c) Class Members are entitled to an award of $500 in

statutory damages for each text message pursuant to 47 U.S.C. § 227(c)(5).

        223.    Plaintiffs and TCPA 227(c) Class Members are entitled to an award of treble

damages in an amount up to $1,500 for each text message made knowingly and/or willfully,

pursuant to 47 U.S.C. § 227(c)(5).

                                THIRD CAUSE OF ACTION
             Violations of the TCPA, 47 U.S.C. § 227(c), 47 C.F.R. § 64.1200(d)
         (On Behalf of Plaintiffs Johnson and Groskopf and the TCPA Policy Class)

        224.    Plaintiffs Johnson and Groskopf and the proposed TCPA Policy Class incorporate

the foregoing allegations as if fully set forth herein.




                                                  30
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                 Page 31 of 36 PageID 31



         225.   The TCPA requires any part that is engaged in telemarketing instate and maintain

a written internal do-not-call policy. 47 C.F.R. § 64.1200(d).

         226.   Defendant violated the TCPA by not having sufficient internal do-not-call

policies, by not following or honoring the policies it did have, and/or by not sufficiently ensuring

that those making calls on its behalf did the same—including by failing to actually honor do-not-

call requests made by Plaintiffs Johnson and Groskopf and other members of the TCPA Policy

Class.

         227.   As a result of these violations, Plaintiffs Johnson and Groskopf and the TCPA

Policy Class Members were damaged by Defendant’s violations, in that they received non-

privileged and unsolicited telemarketing calls that invaded their privacy.

         228.   Plaintiffs Johnson and Groskopf and TCPA Policy Class Members are entitled to

an award of $500 in statutory damages for each text message pursuant to 47 U.S.C. § 227(c)(5).

         229.   Plaintiffs Johnson and Groskopf and TCPA Policy Class Members are entitled to

an award of treble damages in an amount up to $1,500 for each text message made knowingly

and/or willfully, pursuant to 47 U.S.C. § 227(c)(5).


                               FOURTH CAUSE OF ACTION
                          Violations of N.C. Gen. Stat. § 75-102(a)
                  (On Behalf of Plaintiff Powers and the NC 75-102(a) Class)

         230.   Plaintiff Powers and the proposed NC 75-102(a) Class incorporate the foregoing

allegations as if fully set forth herein.

         231.   Defendant sent, or had sent on its behalf, text messages constituting telephone

solicitations to Plaintiff Powers’ and NC 75-102(a) Class Members’ telephone numbers.

         232.   Plaintiff Powers’ and NC 75-102(a) Class Members’ telephone numbers were all

on the National Do-Not-Call Registry at the time of the text messages.

                                                31
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                 Page 32 of 36 PageID 32



        233.    Plaintiff Powers and NC 75-102(a) Class Members are entitled to an award of $500

in statutory damages for the first violation pursuant to N.C. Gen. Stat. § 75-105(b)(2).

        234.    Plaintiff Powers and NC 75-102(a) Class Members are entitled to an award of

$1,000 in statutory damages for the second violation pursuant to N.C. Gen. Stat. §75-105(b)(2).

        235.    Plaintiff Powers and NC 75-102(a) Class Members are entitled to an award of

$5,000 in statutory damages for the third violation and any other violation that occurs within two

(2) years of the first violation.

                                 FIFTH CAUSE OF ACTION
                         Violations of N.C. Gen. Stat. § 75-102(c)(1)
                 (On Behalf of Plaintiff Powers and the NC 75-102(c)(1) Class)

        236.    Plaintiff Powers and the proposed NC 75-102(c)(1) Class incorporate the foregoing

allegations as if fully set forth herein.

        237.    Defendant sent, or had sent on its behalf, text messages constituting telephone

solicitations to Plaintiff Powers’ and NC 75-102(c)(1) Class Members’ telephone numbers.

        238.    The text messages did not state clearly the identity of the telephone solicitor and

identify the individual making the telephone solicitation at the beginning of the telephone

solicitation in violation of N.C. Gen. Stat. § 75-102(c)(1).

        239.    Plaintiff Powers and NC 75-102(c)(1) Class Members are entitled to an award of

$500 in statutory damages for the first violation pursuant to N.C. Gen. Stat. § 75-105(b)(2).

        240.    Plaintiff Powers and NC 75-102(c)(1) Class Members are entitled to an award of

$1,000 in statutory damages for the second violation pursuant to N.C. Gen. Stat. §75-105(b)(2).

        241.    Plaintiff Powers and NC 75-102(c)(1) Class Members are entitled to an award of

$5,000 in statutory damages for the third violation and any other violation that occurs within two

(2) years of the first violation.


                                                 32
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                     Page 33 of 36 PageID 33



                                 SIXTH CAUSE OF ACTION
                           Violations of N.C. Gen. Stat. § 75-104(a)
                   (On Behalf of Plaintiff Powers and the NC 75-104(a) Class)

        242.    Plaintiff Powers and the proposed NC 75-104(a) Class incorporate the foregoing

allegations as if fully set forth herein.

        243.    Defendant sent, or had sent on its behalf, telemarketing text messages to Plaintiff

Powers’ and NC 75-104(a) Class Members’ telephone numbers.

        244.    These text messages all used an “automatic dialing and recorded message player.”

        245.    Plaintiff Powers and NC 75-104(a) Class Members are entitled to an award of $500

in statutory damages for the first violation pursuant to N.C. Gen. Stat. § 75-105(b)(2).

        246.    Plaintiff Powers and NC 75-104(a) Class Members are entitled to an award of

$1,000 in statutory damages for the second violation pursuant to N.C. Gen. Stat. §75-105(b)(2).

        247.    Plaintiff Powers and NC 75-104(a) Class Members are entitled to an award of

$5,000 in statutory damages for the third violation and any other violation that occurs within two

(2) years of the first violation.

                               SEVENTH CAUSE OF ACTION
                              Violations of Texas § 302.101 Class
       (On Behalf of Plaintiff Groskopf, Evans, Bryant and the Texas § 302.101 Class)

        248.    Plaintiffs Groskopf, Evans, Bryant and the proposed Texas § 302.101 Class

incorporate the foregoing allegations as if fully set forth herein.

        249.    Defendant failed to obtain a registration certificate from the Office of the Secretary

of State pursuant to violated § 302.101 of the Texas Business and Commerce Code.

        250.    Defendant placed, or had placed on its behalf, telephone solicitations to Plaintiffs

Groskopf, Evans, Bryant and Texas § 302.101 Class Members’ telephone numbers.




                                                  33
      Case 3:21-cv-02091-G Document 1 Filed 09/01/21                  Page 34 of 36 PageID 34



         251.   Defendant’s telephone solicitations were made from a location in Texas or to

Plaintiffs Groskopf, Evans, Bryant and Texas § 302.101 Class Members located in Texas.

         252.   Plaintiffs Groskopf, Evans, Bryant and Texas § 302.101 Class Members are entitled

to an award of up to $5,000.00 for each violation and all reasonable cost of prosecuting the action,

including court costs and investigation costs, deposition expenses, witness fees, and attorney’s

fees.

                                 EIGHTH CAUSE OF ACTION
                               Violations of Texas § 305.053 Class
        (On Behalf of Plaintiffs Groskopf, Evans, Bryant and the Texas § 305.053 Class)

         253.   Plaintiffs Groskopf, Evans, Bryant and the proposed Texas § 305.053 Class

incorporate the foregoing allegations as if fully set forth herein.

         254.   Defendant placed, or had placed on its behalf, autodialed telemarketing telephone

text messages to Plaintiffs Groskopf, Evans, Bryant and Texas § 305.053 Class Members’

telephone numbers.

         255.   Each of these calls violated 47 U.S.C. § 227(b) and/or 47 U.S.C. § 227(c).

         256.   Further, Defendant placed calls for the purpose of making a sale to Plaintiffs

Groskopf, Evans, Bryant and Texas § 305.053 Class Members’ telephone numbers without their

consent.

         257.   Plaintiffs Groskopf, Evans, Bryant and Texas § 305.053 Class Members are entitled

to:

            a. a permanent injunction to prevent any further violations of the Texas Business &

                Commerce Code, Chapter 305;

            b. the greater of $500 for each violation or Plaintiff’s and Texas § 305.053 Class

                Members’ actual damages (see Tex. Bus. & Com. Code §304.053(b);


                                                  34
   Case 3:21-cv-02091-G Document 1 Filed 09/01/21                    Page 35 of 36 PageID 35



            c. the greater of $1,500 for each violation or Plaintiffs Groskopf, Evans, Bryant’s and

                  Texas § 305.053 Class Members’ actual damages for each call made knowingly or

                  intentionally (see Tex. Bus. & Com. Code §304.053(c).

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the Classes, prays for the

following relief:

       A.         An order certifying the Classes as defined above, appointing Plaintiffs as the

representatives of the Classes and appointing their counsel as Class Counsel;

       B.         An order declaring that Defendant’s actions, as set out above, violate 47 U.S.C. §§

227(b) and (c);

       C.         An order declaring that Defendant’s actions, as set out above, violate N.C. Gen.

Stat. §§ 75-102(a), 75-102(c)(1) and 75-104(a).

       D.         An order declaring that Defendant’s actions, as set out above, violate Tex. Bus. &

Com. Code §§ 302.101 and 305.053.

       E.         An award of injunctive and other equitable relief as necessary to protect the

interests of the Classes, including, inter alia, an order prohibiting Defendant from engaging in the

wrongful and unlawful acts described herein;

       F.         An award of statutory damages;

       G.         An award of treble damages;

       H.         An award of reasonable attorneys’ fees and costs; and

       I.         Such other and further relief that the Court deems reasonable and just.

                                          JURY DEMAND

       Plaintiffs request a trial by jury of all claims that can be so tried.


                                                   35
 Case 3:21-cv-02091-G Document 1 Filed 09/01/21    Page 36 of 36 PageID 36



Dated: September 1, 2021             s/ Chris R. Miltenberger
                                     Chris Miltenberger, Esquire
                                     The Law Office of Chris R. Miltenberger,
                                     PLLC
                                     1360 N. White Chapel, Suite 200
                                     Southlake, Texas 76092
                                     Tel: (817) 416-5060
                                     Fax: (817) 416-5062
                                     chris@crmlawpractice.com

                                     s/ Jeremy M. Glapion
                                     Jeremy M. Glapion, Esquire
                                     THE GLAPION LAW FIRM, LLC
                                     1704 Maxwell Drive
                                     Wall, New Jersey 07719
                                     Tel: 732.455.9737
                                     Fax: 732.965.8006
                                     jmg@glapionlaw.com
                                     (Pro Hac Vice to be filed)

                                     s/ Max S. Morgan
                                     Max S. Morgan, Esquire
                                     Eric H. Weitz, Esquire
                                     THE WEITZ FIRM, LLC
                                     1528 Walnut Street, 4th Floor
                                     Philadelphia, PA 19102
                                     Tel: (267) 587-6240
                                     Fax: (215) 689-0875
                                     max.morgan@theweitzfirm.com
                                     eric.weitz@theweitzfirm.com
                                     (Pro Hac Vice to be filed)

                                     /s Ari Marcus
                                     Ari Marcus, Esq.
                                     Marcus & Zelman, LLC
                                     701 Cookman Avenue, Suite
                                     Asbury Park, NJ 07712
                                     Tel: (732) 695-3282
                                     ari@marcuszelman.com
                                     Attorneys for Plaintiff
                                     (Pro Hac Vice to be filed)




                                   36
